Citation Nr: 1630198	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  14-34 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to service connection for a right hand disability, to include as secondary to a right wrist disability.

3.  Entitlement to service connection for a right arm disability, to include as secondary to a right wrist disability.

4.  Entitlement to service connection for a right shoulder disability, to include as secondary to a right wrist disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1983 to June 1983 and from February 2003 to April 2004, to include service in Iraq, with additional Army National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In May 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The issue of entitlement to service connection for a right arm disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Right wrist drop had its onset in service.

2.  Right hand weakness was caused by right wrist drop.

3.  Right shoulder weakness was caused by right wrist drop.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right wrist drop have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for right hand weakness have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for service connection for right shoulder weakness have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Right Wrist Drop

The Veteran contends that he experienced right wrist drop symptomatology during his deployment to Iraq.  See May 2016 Board hearing transcript, pp. 3-4.  He is right hand dominant.  A private neurologist indicated that he developed a right wrist drop in service.  See March 2010 private treatment record.  The neurologist explained that it was most likely that he experienced monophasic illness lasting 3 months while he was deployed to Iraq, which resulted in him having a complete wrist drop on the right side.  Id.  

The Veteran was provided a VA examination in April 2012.  The examiner opined that the Veteran's right wrist and hand condition is at least as likely as not incurred in or caused by a monophasic illness that occurred during his deployment to Iraq.  Great weight is given to the examiner's opinion because it is consistent with the Veteran's reported symptomatology and treatment records.  The Veteran's treatment records reflect that the onset of his right wrist drop symptomatology was during service and he has consistently reported having a right wrist drop since service.

The Veteran provided competent and credible testimony regarding the onset of his current right wrist disability during service.  Given that there is persuasive lay testimony demonstrating that the Veteran's right wrist drop symptoms occurred in service, and the post-service treatment records confirm the diagnosis of this disability and the onset of symptoms during service, the Board finds that the Veteran's condition was incurred while he was on active duty.  As such, service connection is warranted.

Right Hand and Right Shoulder

The Veteran contends that he developed right hand and right shoulder weakness due to his right wrist drop.  See May 2016 Board hearing transcript, pp. 3-6.  The April 2012 VA examiner noted a diagnosis of right hand weakness and indicated that because his right wrist drop had not resolved, he currently had decreased range of motion in his right shoulder due to lack of use.  The examiner stated: "[t]he veteran's right shoulder condition is weak due to the right wrist and right hand condition...His right shoulder is secondary to his right hand and wrist condition."  

In light of the VA examiner's opinion, the Board finds that the Veteran's right hand and right shoulder weakness are caused by his now service-connected right wrist drop.  The evidence establishes that the Veteran's right hand and right shoulder weakness are related to his right wrist drop, and thus secondary service connection for right hand and right shoulder disabilities are warranted.


ORDER

Service connection for right wrist drop is granted.

Service connection for right hand weakness secondary to service-connected right wrist drop is granted.

Service connection for right shoulder weakness secondary to service-connected right wrist drop is granted.




REMAND

The Veteran contends that his right arm disability was caused or aggravated by his right wrist drop.  See May 2016 Board hearing transcript, pp. 4-6.  The April 2012 VA examiner noted that his right arm had atrophy.  The examiner opined in a June 2012 statement that the Veteran's current right arm weakness is less likely than not related to service.  The examiner noted that VA treatment records show that he sustained a right arm injury unrelated to service while bowling in March 2006.  However, the examiner did not provide an opinion as to whether his right arm weakness was aggravated by his right wrist drop.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Because the VA examiner's opinion is inadequate, remand is necessary to obtain an adequate examination and medical opinion regarding the Veteran's claim.

In addition, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should be physically or electronically associated with the claims folder.  Further, the RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his right arm disability that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements of the nature and onset of his right arm symptoms from himself as well as from other individuals who have first-hand knowledge of such symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After completion of the above development, obtain an opinion from an appropriate examiner as to the onset and/or etiology of any right arm disability identified.  The claims file should be provided to the examiner in connection with the opinion.  

After a review of the claims file and an examination of the Veteran, the examiner should opine as to whether it is at least as likely as not that the Veteran's right arm disability is related to or had its onset in service.  Further, the examiner should opine as to whether it is at least as likely as not that the Veteran's right arm disability was caused or aggravated by his right wrist drop.  In offering this opinion the examiner must acknowledge and discuss the Veteran's report that his right arm disability was caused or aggravated by his right wrist drop.  See May 2016 Board hearing transcript, pp. 4-6.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Re-adjudicate the appeal.  If any benefit sought is denied or is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


